Plaintiff failed to offer sufficient evidence to sustain a finding that the locus in quo was an existing highway. The evidence conclusively establishes that for more than six years prior to the commencement of the action the strip of land in suit had been closed to travel for its entire width. The obstructed section had, therefore, ceased to be a highway. (Highway Law, §234; Barnes v. Midland R.R. Terminal Co., 218 N.Y. 91, 98.)
The judgment should be reversed and a new trial granted, with costs to abide the event.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Judgment reversed, etc.